           Case 2:21-mc-00592-DM Document 11 Filed 03/25/21 Page 1 of 1




 MINUTE ENTRY
 VAN MEERVELD, M.J.
 MARCH 25, 2021
                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA

 IN RE:                                                          MISCELLANEOUS

 WARLITO TAN                                                     NO. 21-MC-592

                                                                 SECTION: DUTY MAG

          An initial appearance on a material witness warrant was held this date before United

 States Magistrate Judge Janis van Meerveld.

                PRESENT: Dall Kammer, Asst. U.S. Attorney
                         Richard Udell, DOJ Attorney (by video)
                         Warlito Tan, Material Witness
                         Edward MacColl, Counsel for Material Witness (by video)
                         William Most, Counsel for Material Witness (by video)
                         Monique Fisher, U.S. Probation Officer (by video)
                         Dennis Castro, Interpreter, Sworn – 2:25 p.m. – 2:53 p.m.

        The material witness consented to this hearing being conducted by video.

        Warlito Tan was advised of his rights. Mr. Tan informed the court that counsel has

 been retained. Statements were made by counsel and the court.

        IT IS ORDERED that Mr. Tan must remain in the Eastern District of Louisiana

 until further notice and must relinquish his passport to the Court. Ship’s agent, Vlassios

 Anastasiou, relinquished the passport to the court.

                                 ________________________________________
                                           JANIS VAN MEERVELD
                                    UNITED STATES MAGISTRATE JUDGE
  MJSTAR: 00:28



cc: counsel, USM
